Citation Nr: 0829617	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  03-17 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to October 5, 1992 for 
the grant of service connection for post-traumatic stress 
disorder (PTSD) with schizophrenia.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1970.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an April 1999 rating decision that 
granted service connection for PTSD, effective April 30, 
1998.  The veteran filed a notice of disagreement (NOD) with 
the effective date of the award in June 1999, and the RO 
issued a statement of the case (SOC) in February 2000.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in April 2000.

In an October 2002 rating decision, the RO granted an earlier 
effective date of October 5, 1992 for the grant of service 
connection for PTSD with schizophrenia.  The veteran filed an 
NOD with the effective date of that award in December 2002, 
and the RO issued an SOC in April 2003.  The veteran filed a 
substantive appeal in May 2003.

In May 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of the hearing is of record.

In August 2004, the Board denied an effective date prior to 
October 5, 1992 for the grant of service connection for PTSD 
with schizophrenia.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a December 2005 Order, the Court granted a Joint 
Motion for Remand filed by counsel for both parties, vacating 
the Board's August 2004 decision, and remanding the matter on 
appeal to the Board for further action consistent with the 
Joint Motion.

In March 2006, the Board remanded this matter to the RO for 
due process development.  After completing the requested 
action, the RO continued the denial of the claim (as 
reflected in a May 2006 supplemental SOC (SSOC)), and 
returned the matter to the Board for further appellate 
consideration.

In October 2006, the Board again denied an effective date 
prior to October 5, 1992 for the grant of service connection 
for PTSD with schizophrenia.  The veteran appealed this 
decision to the Court.  In a July 2008 Order, the Court 
granted a Joint Motion for Remand filed by counsel for both 
parties, vacating the Board's October 2006 decision, and 
remanding the matter on appeal to the Board for further 
action consistent with the Joint Motion.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  In a May 1977 rating decision, the RO denied the 
veteran's initial February 1977 claim for service connection 
for schizophrenia; he was notified of the denial in June 
1977, but he did not initiate an appeal.

3.  Following an attempt to reopen the claim in October 1980, 
and to file a new claim based on a different theory of 
entitlement in April 1987, the veteran did not respond to RO 
letters specifying the type of evidence needed to support 
each claim in December 1980 and April 1987, respectively.

4.  The RO received the veteran's initial claim for service 
connection for PTSD on October 5, 1992; in April 1999, the RO 
granted service connection for PTSD, and, in October 2002, 
recharacterized the disability as PTSD with schizophrenia and 
assigned October 5, 1992 as the effective date for the grant 
of service connection.    


CONCLUSION OF LAW

The claim for an effective date prior to October 5, 1992 for 
the grant of service connection for PTSD with schizophrenia 
is without legal merit.  38 U.S.C.A.          §§ 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In the present appeal, the April 2003 SOC and May 2006 SSOC 
included citation to the provisions of 38 C.F.R. § 3.400 and 
discussion of the legal authority governing effective dates 
for grants of service connection.  A July 2006 letter 
specifically provided notice regarding the assignment of 
effective dates.  Moreover, the veteran has been afforded the 
opportunity to present evidence and argument with respect to 
the claim for an earlier effective date for the grant of 
service connection for PTSD with schizophrenia.  The Board 
finds that these actions are sufficient to satisfy any duties 
to notify and assist owed the veteran.  As explained below, 
the claim for an earlier effective date lacks legal merit; 
therefore, the duties to notify and assist required by the 
VCAA are not applicable to this claim.  See Mason v. 
Principi¸16 Vet. App. 129, 132 (2002).  

II.  Analysis

Generally, the effective date for an award based on, inter 
alia, an original claim or a claim reopened after a final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.         38 U.S.C.A. § 5110(a).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation; otherwise, the effective date 
is the date of the claim.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R.                   § 3.400(b)(2)(i).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly-authorized representative, or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The Board notes that revisions were made to 38 C.F.R. §§ 
3.156(c) and 3.400(q), effective on October 6, 2006.  38 
C.F.R. § 3.156(c) was revised to establish clearer rules 
regarding reconsideration of decisions on the basis of newly 
discovered service department records.  The substance of 38 
C.F.R. § 3.400(q)(2) is now included in the revised § 
3.156(c).  Prior to the revision, § 3.400(q)(2) governed the 
effective date of benefits awarded when VA reconsidered a 
claim based on newly discovered service department records. 
The prior 3.400(q)(1) is redesignated as new § 3.400(q)(1) 
and (2) without substantive change.  See 70 Fed. Reg. 35388 
(2005).  The Board therefore finds there is no prejudice to 
the veteran in considering the revised 38 C.F.R. § 3.156(c) 
prior to giving the RO an opportunity to review the appeal. 
38 C.F.R. § 19.31 (2007). 
 
As in effect prior to October 6, 2006, 38 C.F.R. § 3.156(c) 
and § 3.400(q)(2), together establish an exception to the 
general effective date rule in § 3.400 which provides that 
the effective date of an award of benefits will be the date 
of claim or the date entitlement arose, whichever is later.  
The exception applies when VA receives official service 
department records that were unavailable at the time that VA 
previously decided a claim for benefit and those records lead 
VA to award a benefit that was not granted in the previous 
decision.  Under this exception, the effective date of such 
an award may relate back to the decision of the original 
claim or date entitlement arose, which ever is later, even 
though the decision on that claim may be final under § 3.104. 
 
As noted above, § 3.156(c) was revised to clarify VA's 
current practice that when VA receives service department 
records that were unavailable at the time of the prior 
decision, VA may reconsider the prior decision, and the 
effective date assigned will relate back to the date of the 
original claim, or the date entitlement arose, whichever is 
later.  The pertinent revisions include removal of the "new 
and material" requirement in § 3.156(c).  Because the rule 
regarding the effective date of an award of benefits based 
all or in part on newly-discovered service department records 
is now included in § 3.156(c), the effective date provision 
was removed from § 3.400(q). 
 
Effective on or after October 6, 2006, 38 C.F.R. § 3.156 (c) 
provides that notwithstanding any other section in this part, 
at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim, notwithstanding 
paragraph (a) of this section.  An award made based all or in 
part on the records identified by paragraph (c)(1) of this 
section is effective on the date entitlement arose or the 
date VA received the previously decided claim, whichever is 
later, or such other date as may be authorized by the 
provisions of this part applicable to the previously decided 
claim.  38 C.F.R. § 3.156(c)(i)(3) (2007).   

In this case, the RO granted service connection for PTSD with 
schizophrenia effective October 5, 1992, the date of receipt 
of the veteran's claim for service connection for PTSD.  The 
veteran has requested an award of service connection for PTSD 
with schizophrenia from 1977, the year in which he first 
filed a claim for service connection for schizophrenia.  
However, the Board finds that there is no legal basis for 
assignment of an effective date prior to October 5, 1992.  

The basic facts in this case are not in dispute.  The record 
reflects that the veteran filed an initial claim for service 
connection for schizophrenia in February 1977.  In a May 1977 
rating decision, the RO denied service connection for 
paranoid schizophrenia; the veteran was notified of the 
denial in June 1977, but he did not initiate an appeal.  
Thus, the May 1977 denial is final as to the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2007).  

The evidence of record at the time of the May 1977 rating 
decision included the veteran's service treatment records, 
which are negative for psychiatric complaints or findings, as 
well as records of VA hospitalization in February and March 
1977 for an acute schizophrenic episode, and the report of an 
April 1977 VA examination, at which time the diagnosis was 
schizophrenia, paranoid type.  

In October 1980 the veteran filed a request to reopen his 
claim for service connection for paranoid schizophrenia, 
mental disease.  A December 1980 letter from the RO informed 
the veteran that his claim for service connection for a 
nervous condition was previously denied and he was notified 
of that decision in June 1977.  The RO informed the veteran 
that he would have to submit new and material evidence 
showing that military service caused a nervous condition, or 
made such a condition worse.  The veteran did not respond to 
this letter.  

In April 1987, the veteran filed another request to reopen 
his claim for service connection for a mental problem, on the 
basis that it was related to in-service exposure to Agent 
Orange.  In an April 1987 letter, the RO requested evidence 
regarding the veteran's claim, however, he did not respond.  

In February 1991, the veteran filed a claim for pension based 
on schizophrenia.  On VA examination in July 1991 the 
diagnosis was schizophrenia, paranoid type.  A September 1991 
rating decision granted nonservice-connected pension.  

On October 5, 1992, the veteran filed an informal claim for 
service connection for PTSD.  

Records of private treatment from January 1987 to September 
1992 reflect diagnoses of and treatment for paranoid 
schizophrenia and schizoaffective disorder, bipolar type.  
Records of VA treatment from September 1992 to May 1993 
reflect diagnoses of and treatment for schizophrenia.   

The veteran was afforded a VA examination in June 1993.  The 
examiner noted that the veteran carried a diagnosis of 
schizophrenia back to 1976.  The veteran described stressors 
including using a net to pick up body parts of pilots and 
seeing friends die.  The examiner noted that the veteran had 
marked paranoid ideation, some of which began in Vietnam, and 
some after he returned to civilian life.  The examiner added 
that it was impossible to differentiate exactly when the 
paranoia developed, but it was obvious that he carried a well 
defined diagnosis of schizophrenia dating back to his 1976 
[presumably 1977] hospitalization.  The examiner added that 
it was impossible to differentiate how much of the veteran's 
psychosis was due to PTSD-related happenings, versus 
schizophrenia which was diagnosed after service.  The Axis I 
diagnoses were PTSD; schizophrenia, paranoid type; 
personality disorder, not otherwise specified; and marijuana 
abuse, chronic.  The examiner commented that the PTSD was 
somewhat confused with an underlying secondary diagnosis of 
chronic paranoid schizophrenia.  He went on to state, "I 
strongly suspect that his schizophrenic illness, in lieu that 
there is no family history of mental illness, was somewhat 
precipitated by his inability to..." the discussion was 
"Continued on next page," however, that page is not of 
record.  The veteran was also afforded a Social and 
Industrial Survey for PTSD in June 1993.  The social worker's 
impression was that it was likely that the veteran met the 
criteria for a dual diagnosis of paranoid schizophrenia and 
PTSD.  

A February 1994 rating decision denied service connection for 
a psychiatric condition including PTSD on the basis that 
there was no verification of the claimed stressors.  The 
rating decision further noted that service connection for 
paranoid schizophrenia was denied as service medical records 
were negative for a psychiatric condition and there was no 
evidence of a psychosis within one year of discharge.  

The veteran filed an NOD with this rating decision in April 
1994, and an SOC was issued in July 1994, however, he did not 
file a substantive appeal.  Also in July 1994, the RO issued 
a rating decision denying service connection for PTSD on the 
basis that, although the veteran had a clinical diagnosis of 
PTSD, and had provided copies of his ship's command 
histories, the evidence was not sufficient to corroborate his 
claimed stressors.  The veteran filed an NOD regarding the 
July 1994 rating decision in April 1995.  

In April 1998, the veteran filed a request to reopen his 
claim for service connection for PTSD.  In July 1998, the RO 
made a request to the U.S. Armed Service Center for Research 
of Unit Records (CURR) (now the U.S. Army and Joint Services 
Records Research Center (JSRRC)).  A March 1999 response from 
CURR indicated that the veteran's ship conducted a search and 
rescue mission for a downed Marine fighter aircraft on March 
24, 1967, and several small pieces of the aircraft, bits of 
clothing, and human remains were recovered, and that the 
veteran was received for duty on February 24, 1967.  The 
veteran was afforded a VA examination in March 1999.  The 
Axis I diagnoses were paranoid schizophrenia and PTSD, 
related to [the veteran's] combat experience.  The examiner 
indicated that he had reviewed the claims file, including 
numerous Navy records regarding the activities of the 
veteran's ship, and opined that the ship's operational 
requirements could cause PTSD, and probably did in the 
veteran's case.  The examiner added that the veteran's 
schizophrenia was apparently not familial and was not 
typical, and it was likely that there were PTSD elements 
which were the atypical factor.  

Based on the foregoing evidence, the RO granted service 
connection and assigned an initial 30 percent rating for 
PTSD, effective April 30, 1998.  

In a June 1999 VA examination, the examiner who evaluated the 
veteran in March 1999 commented that the veteran's PTSD and 
paranoid schizophrenia were very interrelated, and it was 
questionable as to whether he would have one if he did not 
have the other, adding that he could not "split" these with 
any certainty, and it seemed that the veteran had a certain 
vulnerability which events in service set off, and he now had 
a psychotic diagnosis in addition to the service-related 
condition.  

In light of the above opinion, a September 1999 rating 
decision granted an initial rating of 100 percent for PTSD 
including paranoid schizophrenia, effective April 30, 1998, 
as the symptoms of the nonservice-connected paranoid 
schizophrenia could not be disassociated from the service-
connected PTSD.  

The October 2002 rating decision granted an earlier effective 
date of October 5, 1992 for the grant of service connection 
for PTSD with paranoid schizophrenia, on the basis that the 
RO never considered the veteran's April 1995 NOD and, as 
such, the claim for service connection for PTSD remained 
active from the date of the original claim, October 5, 1992.  

The veteran has asserted that he is entitled to service 
connection for PTSD with schizophrenia back to 1977, when he 
initially filed his claim for service connection for 
schizophrenia.  Specifically, the veteran's attorney has 
argued that, because the claim for service connection was 
reopened and granted based upon the receipt of supplemental 
service department records from CURR in March 1999, the 
veteran is entitled to service connection from February 1977, 
the date of his original claim, pursuant to 38 C.F.R. 
§ 3.156(c).  

In the December 2005 Joint Motion, the parties indicated 
that, since the new evidence submitted in the veteran's case 
was in the form of service department records, 38 C.F.R. 
§ 3.156(c) was for consideration.  See December 2005 Joint 
Motion at 3.  The Board is bound by the findings contained in 
the Joint Motion, as adopted by the Court.  See Chisem v. 
Gober, 10 Vet. App. 526, 527-28 (1997).  

As noted above, when a claim is reopened and granted on the 
basis of service department records that were not of record 
at the time of the original denial of service connection, the 
effective date for the grant of service connection is based 
on the date entitlement arose or the date of receipt of the 
previously denied claim, whichever is later.  See 38 C.F.R. § 
3.156(c).  The veteran first initiated a claim for PTSD on 
October 5, 1992, when he filed his informal claim.  See 38 
C.F.R. §§ 3.1 (p), 3.151(a), 3.155.  Since this was not 
within one year after his separation from service, October 5, 
1992, is the earliest effective date which may be assigned 
for an award of service connection for PTSD. 
 
The evidence relative to PTSD does not serve to reopen the 
earlier, February 1977, claim, because that prior denial was 
not for service connection for PTSD, but for service 
connection for schizophrenia.  The May 1977 rating decision 
denying that claim did not contemplate a claim for service 
connection for PTSD.  In fact, there is no evidence of record 
showing a diagnosis of PTSD until the June 1993 VA 
examination, despite the fact that the veteran received VA 
psychiatric treatment from September 1979 to May 1993.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held in Ephraim v. Brown, 82 F. 3d 399, 401 
(Fed. Cir. 1996) that a newly diagnosed disorder, whether or 
not medically related to a previously diagnosed disorder, can 
not be the same claim when it has not been previously 
considered.  See also Boggs v. Peake, 520 F. 3d 1330 (2008).  
The Board notes that the disabilities at issue in Ephraim 
were depressive neurosis and PTSD.  The Board has considered 
the medical evidence of record, in particular, the medical 
opinions addressing the relationship between the veteran's 
PTSD and paranoid schizophrenia.  While the medical evidence 
demonstrates a clear history of schizophrenia since 1977, and 
suggests a relationship between schizophrenia and PTSD, none 
of this medical evidence indicates that the veteran's 
diagnoses of paranoid schizophrenia prior to October 5, 1992, 
would have been more properly diagnosed as PTSD.  

In this regard, the June 1993 VA examiner stated only that it 
was impossible to differentiate exactly when the paranoia 
developed, but it was obvious that the veteran carried a well 
defined diagnosis of schizophrenia dating back to his 1976 
[presumably 1977] hospitalization; and that it was impossible 
to differentiate how much of the veteran's psychosis was due 
to PTSD-related happenings, versus schizophrenia which was 
diagnosed after service.  The March 1999 examiner stated that 
it was likely that there are PTSD elements which were the 
atypical factor of the veteran's schizophrenia.  In June 
1999, the same examiner described these two diagnoses as very 
interrelated, and indicated that it was questionable as to 
whether the veteran would have one if he did not have the 
other, adding that he could not "split" these with any 
certainty, and it seemed that the veteran had a certain 
vulnerability which events in the service set off, and he now 
had a psychotic diagnosis in addition to the service-related 
condition.  

On VA examination in May 2001, the examiner opined that, 
while the veteran had suffered sufficient combat stressors 
sufficient to induce PTSD, the signs and symptoms of paranoid 
schizophrenia had been in force since the veteran first began 
to experience major psychiatric symptoms.  This examiner went 
on to state that, while the veteran's psychiatric symptoms of 
PTSD were directly attributable to his experiences in 
military combat, the diagnosis, course, and prognosis of 
schizophrenia was less clearly defined as caused by or 
clearly attributable to military service.  

On VA examination in February 2002, a panel of two examiners 
(a psychologist and a psychiatrist) noted that the veteran 
had a clearly documented history of both PTSD and paranoid 
schizophrenia, and that the stressors which resulted in the 
development of PTSD predated his development of 
schizophrenia.  The examiners opined that the most reasonable 
conclusion was that the veteran's paranoid schizophrenia was 
caused in large part by the stress he experienced while in 
the Navy.  The examiners further opined that no 
discrimination could be made between the symptoms of PTSD and 
paranoid schizophrenia.  

While the foregoing indicates that the symptoms of PTSD and 
paranoid schizophrenia cannot be distinguished, these medical 
opinions do not indicate that the diagnoses of schizophrenia 
of record at the time of the previous final denial would have 
been more properly diagnosed as PTSD.  Parenthetically, the 
Board notes that the 100 percent rating assigned for PTSD 
contemplates symptoms of both diagnoses, consistent with 
Mittleider v. West, 11 Vet. App. 181 (1998) (where it is not 
possible to distinguish the effects of a nonservice-connected 
condition from those of a service-connected condition, the 
reasonable doubt doctrine dictates that all symptoms be 
attributed to the veteran's service-connected disability).  

In the absence of competent medical evidence indicating that 
the veteran's previously diagnosed paranoid schizophrenia was 
in fact more properly diagnosed as PTSD, there is simply no 
medical evidence that the veteran had PTSD at the time of the 
previous final denial, and the veteran's October 1992 claim 
for service connection for PTSD is distinct and separate from 
his previously disallowed claim for schizophrenia.  See 
Boggs, supra.  As such, the service department records 
associated with the claims file in March 1999 cannot serve to 
establish service connection retroactive to February 1977, as 
those records relate to stressor verification, an element of 
the claim for service connection for PTSD, separate and 
distinct from the claim for schizophrenia filed in February 
1977.  See 38 C.F.R. § 3.304(f) (service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the in-
service stressor occurred).  

In the June 2008 Joint Motion, the parties pointed out that 
the record includes several medical opinions stating that the 
veteran's schizophrenia may have been caused by PTSD or may 
have been directly related to his Vietnam experiences.  See 
June 2008 Joint Motion at 3.  In this regard, while the June 
1999 VA examiner suggested that schizophrenia may be related 
to service, and the February 2002 panel of examiners clearly 
stated that schizophrenia was related to service, the Board 
notes that there was simply no evidence suggesting a nexus 
between schizophrenia and service prior to these 
examinations.  As such, there is simply no evidence that 
entitlement to service connection for schizophrenia arose 
prior to October 5, 1992.  See 38 C.F.R. § 3.400.  

The Board has also considered the fact that, during the May 
2004 Board hearing, the veteran testified that he did not 
appeal the May 1977 denial of service connection or respond 
to the RO's 1980 and 1987 letters requesting evidence in 
support of his claims because the heavy medication prescribed 
for his psychiatric disability prevented him from making an 
effective response, and he did not understand the nature of 
VA claims and appeals process or how to file an appeal of the 
RO's decision.  However, these assertions do not provide a 
basis for awarding an earlier effective date for the grant of 
service connection in this case.  

In this regard, the Board notes that, while VA does have a 
duty to assist a claimant in developing facts pertinent to a 
claim, it is the claimant who must bear the responsibility 
for coming forth with the submission of a claim for benefits 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  As indicated above, 
notwithstanding the appellant's assertions, he was clearly 
able to file a claim, or attempt to file either a petition to 
reopen or a new claim, for service connection for 
schizophrenia in 1977, 1980, and 1987.  However, as also 
indicated above, his failure to follow-up on those claims or 
attempted claims effectively extinguished them.  
Parenthetically, the Board points out that, when the RO 
sought to assist the veteran by identifying and requesting 
that he furnish evidence to support his October 1980 and 
April 1987 claims, he failed to respond or seek assistance 
from either VA or a service organization representative that 
was readily available to him, free of charge and for the 
asking.  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date for the grant of 
service connection for PTSD with paranoid schizophrenia 
earlier than October 5, 1992, is assignable, the claim for an 
earlier effective date for the grant of service connection 
for PTSD with paranoid schizophrenia must be denied.  Where, 
as here, the law and not the evidence is dispositive, the 
matter on appeal must be terminated or denied as without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

An effective date prior to October 5, 1992 for the grant of 
service connection for PTSD with schizophrenia is denied.



____________________________________________
JACQIUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


